Unitad States District Court __. BTATEMENT OF PROBASLE CAUSE
Violation Notica Case 8:20-p9-00001-TMD Document 7 Filéd 64402/ 810m Frequency firgummons:

 

 

 

 

 

 

 

Viizsdant ceeis [ese SLmbecr ES tee eater [ehear Be eeIK San 2 _owhily aserneging my durian ea &
G293977 Fr 4 ; Awieninromeantebesareing Cire
TOU £FF CH486C0 vy TH THE FOLLOWING VIOLa ric tne
Crake od Thera ag! CHa ns ee Gia gi MGR INI ttn ese

 

litfae aga }36 cere 4.a3/c\a)

Viaw (Rane

NéG Bw Sia 197

Theme = ae lin Padi Deeb bo ge hesaeic

fofusal+o Submit fo Cdnwstad coeed ‘les4 zr __
fir A lLehe| - Egan tes cue

OEFENDANT INFCRMAT HD at

eed Mate"

, Wat son Chile r

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
 

 

 

 

   

 

 

 

 

‘eee del

i
z SPE ORAAMCL 1 BEC IREG APP SA Re Cr OP SIMA = Ihe tere sang stalarcealie pase ape
@ fl ree Alacer et Pe TB a chesed you-Tos ay te c ry Parser) ecvtervstiar my personal invoesigocian
of Gppaca inet Sie Mekal cobalt orl nase Q
if i Vi fH / appear is cour. “Ind ors i Indsermalian stifled bo rig Decisis tlie See ysl
a bs varabura Amnird c olber {explain ebcvc!

S00) Praising Ser

= Mi £, SAHOUAT OT a a Uyeda Geely pay it pay Ural PB a Tn ae) kod sey ad on ie
Dani made peat theme ts :. . ;
— wen. eh Econ gov —4 Total Collaseral iw Frenchie Abts s oaeeede eaicaind earee Ia Ihs See eee das
= se =
i “1 “HLF HE rans VOUS belie eaielle Lau : Juin: SCIEN:
pe CO Te pt a te be Dishes tra rey OMicer'e Siguature
Ke leer Ou ke
5 : :
4 ee RP ule: uu hus beer alex! for ihe ition 4 ware
& &
if eu ew dy Pita dal ue ruses pp Mirko i a ea Kee of gu | anata cn:
oa eae rime Bea 2D Ti ee Oe Beer bt Oat: Dredd ayy LS. Magistrate: AWE:

* Cahier: Sage Ra

EE RAT = bert eee nec ie een Pag So oe peso ech ck:
. = SUT Cee ay, Ber TH tee od odie mig,
once TT

Pos Pee

 
